14th COURT OF APPEALS

                                                                                       HOUSTONJEXAS
                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
                                                                                HOUSTON TPXAS

                                               AUGUST 12,2015        .
                                                                                AUG 14 2015
Fourteenth Court of Appeals
                                                                          CHRISTOPHER A. PRJNE
                                                                                    CLERK
Clerk Christopher A, Pine

301 Fannin, Room 245

Houston, Texas 77002


RE: No. 14-14-01001-CV, Tony D. Caston v. Eva M. Wiley, Fernando V. Martinez and Maria C,
Martinez; In the 14th Court of Appeals Appellate District In Houston Texas -

STATEMENT REGARDING MEDIATION


Dear Mr. Christopher A. Prine:

   I Appellee Eva M. Wiley agrees with the Appellant's representation the appeal should not be sent to
meditation, per say in the Docketing Statement.

 By copy of this letter, all Counsel of record are being notified of this filing.

         Thank you,

                                                            Sincerely,

                                                     Ms. Eva M. Wiley

                      '                          4614 RidgeRod Lane

                                                  Houston, Texas 77053

Cc: Marcellous Scott McZeal


Randal Telford